         Case 1:19-cv-05516-DLC Document 72
                                         71 Filed 06/08/20
                                                  06/05/20 Page 1 of 21


                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 SIGNIFY NORTH AMERICA CORPORATION
 and SIGNIFY HOLDING B.V.

                                Plaintiffs,

                          vs.                              C.A. No. 1:19-cv-5516 (DLC) (KHP)

 AXIS LIGHTING INC.,

                                Defendant.




                    [PROPOSED] STIPULATED PROTECTIVE ORDER

       IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES HERETO

THROUGH THEIR RESPECTIVE COUNSEL OF RECORD, THAT: Each of the parties to this

action, Plaintiffs Signify North America Corporation and Signify Holding B.V. (collectively,

“Signify”) and Defendant Axis Lighting Inc. (“Axis”), asserts that the parties to this action possess

information that one or more parties contends is confidential. The parties wish to ensure that such

confidential information shall not be made public, and that its confidentiality is maintained. In

addition, it is likely that the parties would seek information from non-parties that such non-parties

would consider confidential.

       Accordingly, the following procedure shall be adopted for the protection of the parties’ and

non-parties’ confidential information:

                                          DEFINITIONS

       1.      CONFIDENTIAL INFORMATION means any document or thing, as defined by

Rule 34 of the Federal Rules of Civil Procedure (hereinafter collectively referred to as

“Documents”), and any other information considered in good faith by any party or non-party
         Case 1:19-cv-05516-DLC Document 72
                                         71 Filed 06/08/20
                                                  06/05/20 Page 2 of 21


producing such Documents or information to be confidential because it contains or constitutes

non-public information treated by such Producing Party (“Producing Party”) as confidential,

unless and until such time as such information is found not to be confidential pursuant to the

provisions of this Stipulated Protective Order (“Order”). CONFIDENTIAL INFORMATION shall

be restricted only to those set out in Paragraphs 9 and 10 of this Order.

       2.      HIGHLY CONFIDENTIAL INFORMATION means any CONFIDENTIAL

INFORMATION that the Producing Party believes in good faith constitutes, and treats as

proprietary, financial or technical data or commercially sensitive competitive information,

including, but not limited to, CONFIDENTIAL INFORMATION obtained from a non-party

pursuant to a current Non-disclosure Agreement (“NDA”), CONFIDENTIAL INFORMATION

relating to future products not yet commercially released, strategic plans, marketing information,

financial information, such as sales amounts and unit sales, consumer account or transaction

information, and any other information the disclosure of which is likely to cause harm to the

competitive position of the Producing Party. HIGHLY CONFIDENTIAL INFORMATION shall

be restricted only to those set out in Paragraph 10 of this Order.

                     DESIGNATION & MARKING OF INFORMATION

       3.      Each Producing Party may produce certain of its Documents for inspection by

counsel of record to a party to this action (the “Inspecting Party”), or may produce and deliver

Documents without prior inspection by the Producing Party, which may contain CONFIDENTIAL

or HIGHLY CONFIDENTIAL INFORMATION as well as non-confidential information. To

protect any and all CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION contained

in Documents produced for inspection before being marked as CONFIDENTIAL or HIGHLY

CONFIDENTIAL INFORMATION, the Inspecting Party shall assume that all Documents

produced for inspection are HIGHLY CONFIDENTIAL INFORMATION of the Producing Party


                                                -2-
         Case 1:19-cv-05516-DLC Document 72
                                         71 Filed 06/08/20
                                                  06/05/20 Page 3 of 21


and shall treat all such Documents as HIGHLY CONFIDENTIAL INFORMATION until the

Producing Party has had the opportunity to designate and mark them as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL”, as required by Paragraph 4, or for thirty (30) calendar days,

whichever comes first. With respect to Documents produced and delivered by the Producing Party

without such prior inspection, the Producing Party shall mark CONFIDENTIAL or HIGHLY

CONFIDENTIAL INFORMATION as required by Paragraph 4 before delivering them.

        4.      For any Document or other information produced in paper or other tangible form

that the Producing Party deems to be CONFIDENTIAL or HIGHLY CONFIDENTIAL

INFORMATION, the Producing Party shall prominently mark each page of the Document or other

information “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” prior to production. With

respect to Documents or other information produced in electronic form, the Producing Party shall

mark each page of each Document or other information “CONFIDENTIAL” or “HIGHLY

CONFIDENTIAL” as far as is practicable for the particular electronic format in which the

Document or other information is produced. All copies of Documents or other information

produced by any Producing Party, and any abstract, extract, excerpt, summary, memorandum, or

other   paper   embodying    information   designated   as   CONFIDENTIAL        or   HIGHLY

CONFIDENTIAL INFORMATION pursuant to this Order, shall be marked as required by this

paragraph.

        5.      Whenever a deposition involves a disclosure of CONFIDENTIAL or HIGHLY

CONFIDENTIAL INFORMATION, the following procedure shall apply:

        (a)     At the request of the party or non-party whose CONFIDENTIAL or HIGHLY

                CONFIDENTIAL INFORMATION is disclosed, a reporter (the “Reporter”) shall

                prominently mark “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” on each

                page of the transcript containing CONFIDENTIAL or HIGHLY CONFIDENTIAL


                                              -3-
 Case 1:19-cv-05516-DLC Document 72
                                 71 Filed 06/08/20
                                          06/05/20 Page 4 of 21


      INFORMATION. Such request shall be made on the record whenever possible,

      but any party (the “Designating Party”) may designate portions of the transcript

      as CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION after

      transcription, provided that written notice of the designation is provided within

      thirty (30) calendar days after receipt of the transcript of the deposition by the

      Designating Party.

(b)   At the Designating Party’s option, the Reporter shall separate all portions of a

      deposition        transcript      designated     as    CONFIDENTIAL     or   HIGHLY

      CONFIDENTIAL INFORMATION by the Designating Party during a deposition,

      and bind such portions separately from the non-confidential portions of the

      deposition transcript. The Reporter shall prominently mark as “CONFIDENTIAL”

      or “HIGHLY CONFIDENTIAL” the cover and each page of such separately bound

      portions of the deposition transcript.

(c)   The dissemination of all separately bound deposition transcripts designated as

      CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION, and all

      portions     of     transcripts     designated    as   CONFIDENTIAL     or   HIGHLY

      CONFIDENTIAL INFORMATION, shall be limited to persons identified in

      Paragraphs 9 and 10, respectively.

(d)   As a condition for allowing any former employee of a Producing Party to provide

      CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION to the parties

      in this action, the party obtaining the information shall treat all information obtained

      from such former employee as CONFIDENTIAL or HIGHLY CONFIDENTIAL

      INFORMATION unless and until: i) the information has been or is obtained

      through other proper means such that it is not CONFIDENTIAL or HIGHLY


                                            -4-
         Case 1:19-cv-05516-DLC Document 72
                                         71 Filed 06/08/20
                                                  06/05/20 Page 5 of 21


               CONFIDENTIAL INFORMATION; ii) the former employing party agrees that the

               information     is   not   CONFIDENTIAL          or   HIGHLY       CONFIDENTIAL

               INFORMATION; or iii) a court of competent jurisdiction decides that the

               information     is   not   CONFIDENTIAL          or   HIGHLY       CONFIDENTIAL

               INFORMATION.

       6.      The parties shall meet and confer in advance of the deadline for submission of the

Joint Pretrial Order regarding a procedure for the use at trial of any document designated for

protection under this Order. Any agreed-upon procedure by the parties shall be included in the

Joint Pretrial Order. If the parties cannot reach agreement on a procedure, the parties shall set

forth their respective proposals in the Joint Pretrial Order.

  ACCESS TO AND LIMITATIONS ON USE OF CONFIDENTIAL INFORMATION

       7.      All Documents, deposition transcripts (or portions thereof), or other information

designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION by the

Producing Party shall be maintained according to this Order and used solely in connection with

this action, unless otherwise agreed by the Producing Party, and all such confidentiality obligations

herein shall survive the completion of the litigation.

       8.      For the avoidance of doubt, no Documents, deposition transcripts (or portions

thereof), or other information designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL

INFORMATION (or any extract, summary, report or analysis derived from this, or incorporating

any CONFIDENTIAL OR HIGHLY CONFIDENTIAL information or any CONFIDENTIAL OR

HIGHLY CONFIDENTIAL INFORMATION retained in unaided memory) may be used in any

other litigation or licensing activities. Nothing contained in this Order, however, will affect or

restrict the rights of any party with respect to its own documents or information produced in this

action. Nothing shall prevent the disclosure of any Documents, deposition transcripts (or portions


                                                 -5-
         Case 1:19-cv-05516-DLC Document 72
                                         71 Filed 06/08/20
                                                  06/05/20 Page 6 of 21


thereof), or other information designated CONFIDENTIAL or HIGHLY CONFIDENTIAL

INFORMATION (a) by the Designating Party, or (b) to any employee of such Designating Party,

or (c) to any non-party who authored such information, or (d) to any non-party who had previous

knowledge of the specific CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION.

For purposes of this Order, “previous knowledge” shall mean information which, as to the non-

party, was or is, (a) known to the non-party from sources that owed no obligation of confidentiality

to the Producing Party, (b) independently developed by the non-party, (c) obtained lawfully from

the Producing Party without having been designated as CONFIDENTIAL or HIGHLY

CONFIDENTIAL INFORMATION (subject to Paragraphs 3 and 17 hereof), or (d) received by

the non-party after disclosure in this action from another non-party having the right to make such

disclosure.

       9.      Access to CONFIDENTIAL INFORMATION shall be restricted to the following

persons (the “Receiving Parties”):

       (a)     Outside counsel of record for a party and employees and vendors of such counsel

               assigned by and necessary – in such counsel’s reasonable judgment – to assist such

               counsel in the preparation and trial of this action; for purposes of this Order, P.

               Bradley Limpert and Limpert & Associates shall be deemed as an “outside counsel

               of record”; provided, however, that Limpert & Associates shall satisfy the

               conditions set forth in Paragraph 11;

       (b)     Court personnel, including stenographic Reporters         engaged in proceedings

               incidental to the preparation for trial and/or trial of this action, including court

               Reporters and their transcribers, and videographers;




                                               -6-
 Case 1:19-cv-05516-DLC Document 72
                                 71 Filed 06/08/20
                                          06/05/20 Page 7 of 21


(c)   Authors,   addressees,    and   recipients   of   the   specific   CONFIDENTIAL

      INFORMATION, and persons with previous knowledge of the specific

      CONFIDENTIAL INFORMATION;

(d)   Experts or consultants assisting or working with the outside counsel of record, who

      are not now and have no current plans to become employees of a party, and who

      agree in writing to be bound by the terms of this Order; provided, however, that no

      such expert or consultant may be given access to CONFIDENTIAL

      INFORMATION until the conditions set forth in Paragraph 11 are met;

(e)   No more than three (3) internal company counsel for each party at any one time,

      provided that each such counsel is involved in the prosecution or defense of this

      action and has the need to know such information in the prosecution or defense of

      this action, and provided that each such counsel is not involved in competitive

      decision-making (e.g., product design or pricing) of the company or patent

      prosecution activities of the company; for avoidance of doubt, “patent prosecution

      activities” as used throughout this Order include the following activities that

      involve LED luminaire-related technology, related to, or which could rely on

      disclosed CONFIDENTIAL OR HIGHLY CONFIDENTIAL INFORMATION:

      the decision regarding whether to file a patent application for invention, preparation

      of and/or amendments to original, continuation, divisional, continuation-in-part,

      request for continued examination, reissue, substitute, renewal or convention patent

      applications, claim drafting, or the drafting of any such documents to be filed with

      the United States Patent and Trademark Office or any foreign patent office, but

      does not include representing a party in an inter partes review, a covered business

      method review, a post grant review, a reissue, a reissue protest, or an ex parte


                                       -7-
        Case 1:19-cv-05516-DLC Document 72
                                        71 Filed 06/08/20
                                                 06/05/20 Page 8 of 21


              reexamination, including in connection with any claim amendments permitted

              under such post-grant proceedings; provided, however, that no such counsel may

              be given access to CONFIDENTIAL INFORMATION until the conditions set forth

              in Paragraph 11 are met;

       (f)    Any other person(s) designated by Order of the Court, after notice to all parties

              herein;

       (g)    Any other person(s) designated jointly by the parties.

       10.    Access to HIGHLY CONFIDENTIAL INFORMATION shall be restricted to the

following persons:

       (a)    Outside counsel of record for a party and employees and vendors of such counsel

              assigned by and necessary – in such counsel’s reasonable judgment – to assist such

              counsel in the preparation and trial of this action;

       (b)    Court personnel, including stenographic Reporters         engaged in proceedings

              incidental to the preparation for trial and/or trial of this action, including court

              Reporters and their transcribers, and videographers;

       (c)    Authors, addressees, and recipients of the specific HIGHLY CONFIDENTIAL

              INFORMATION, and persons with previous knowledge of the specific HIGHLY

              CONFIDENTIAL INFORMATION;

       (d)    Experts or consultants assisting or working with the outside counsel of record, who

              are not now and have no current plans to become employees of a party, and who

              agree in writing to be bound by the terms of this Order; provided, however, no such

              expert or consultant may be given access to HIGHLY CONFIDENTIAL

              INFORMATION until the conditions set forth in Paragraph 11 are met;




                                               -8-
         Case 1:19-cv-05516-DLC Document 72
                                         71 Filed 06/08/20
                                                  06/05/20 Page 9 of 21


       (e)     No more than three (3) internal company counsel for each party at any one time,

               provided that each such counsel is involved in the prosecution or defense of this

               action and has the need to know such information in the prosecution or defense of

               this action, and provided that each such counsel is not involved in competitive

               decision-making (e.g., product design or pricing) of the company or patent

               prosecution activities of the company as described in Paragraph 9(e); provided,

               however, no such counsel may be given access to HIGHLY CONFIDENTIAL

               INFORMATION until the conditions set forth in Paragraph 11 are met;

       (f) Any other person(s) designated by Order of the Court, after notice to all parties herein;

       (g)     Any other person(s) designated jointly by the parties.

       11.     No CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION of an

opposing party may be disclosed to any person under Paragraphs 9(d)-(e) or 10(d)-(e) of this Order

until each of the following preconditions is met:

       (a)     The proposed person shall be provided with a copy of this Order;

       (b)     The proposed person shall be advised that he/she is bound by this Order; and

       (c)     The proposed person shall sign a document in the form of EXHIBIT A to this Order.

               If the person to which a proposing party (“Proposing Party”) wishes to disclose

               CONFIDENTIAL INFORMATION of an opposing party is a legal entity,

               EXHIBIT A must be signed by a person authorized to bind such entity, and such

               person, by signing EXHIBIT A, agrees and promises to advise its personnel of the

               obligations imposed by this Order and their obligation to comply with such

               obligations.

       (d)     The party obtaining EXHIBIT A must serve it on all other parties at least five (5)

               business days before the first disclosure of documents designated for protection


                                               -9-
        Case 1:19-cv-05516-DLC Document 72
                                        71 Filed 06/08/20
                                                 06/05/20 Page 10 of 21


                under this Order to an expert or consultant (or a member of the staff for either of

                the foregoing) or in house counsel. If there is any dispute in relation to any Exhibit

                A (which does not include challenging the qualifications of an expert or consultant),

                the party objecting to the Exhibit A shall notify the other party in writing within

                three (3) business days, and the parties shall work in good faith to resolve this

                dispute. The Proposing Party proposing to make the disclosure must serve the

                producing party with a written identification of the proposed person and, for experts

                or consultants, a copy of his or her curriculum vitae. Unless the parties resolve the

                dispute within five (5) business days after service of the objection, the Producing

                Party must move the Court promptly for a ruling and the documents designated for

                protection under this Order may not be disclosed to the expert or consultant without

                the Court’s approval.

                   CHALLENGES TO CONFIDENTIAL DESIGNATIONS

       12.      The receipt by a party of information designated CONFIDENTIAL or HIGHLY

CONFIDENTIAL INFORMATION by a Producing Party shall not be construed as an agreement

by the Receiving Party that such information is in fact confidential to the Producing Party, and

shall not operate as a waiver of the Receiving Party’s right to challenge any such designation.

       13.      In the event of any dispute with respect to the propriety or correctness of the

designation of CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION, the parties

shall attempt to resolve the dispute by negotiation. If such negotiations fail, either party may move

for an appropriate order. The information shall be treated as designated by the Producing Party

until the dispute is resolved, either by an express written agreement between the parties or by order

of the Court.




                                                - 10 -
          Case 1:19-cv-05516-DLC Document 72
                                          71 Filed 06/08/20
                                                   06/05/20 Page 11 of 21


         14.   No party shall be obligated to challenge the propriety or correctness of the other

party’s designation of information as CONFIDENTIAL or HIGHLY CONFIDENTIAL

INFORMATION, and a failure to do so shall not preclude a subsequent challenge to such

designation. The burden of proof with respect to the propriety or correctness of the designation of

information as CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION shall rest upon

the designating party, except that the burden of proving the exceptions set forth in Paragraph 16

shall rest on the party asserting such exceptions.

         15.   Applications to the Court for an order relating to any documents designated for

protection under this Order shall be made in accordance with the procedures set forth in the

presiding judge’s standing orders or other relevant orders. Nothing in this Order or any action or

agreement of a party under this Order limits the Court’s power to make any orders that may be

appropriate with respect to the use and disclosure of any documents produced or used in discovery

or at trial.

                           EXCEPTIONS TO CONFIDENTIALITY

         16.   Any Documents, deposition transcripts (or portions thereof) , or other information

bearing a CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION designation may be

declared non-confidential (and therefore not subject to this Order) by the Court, upon motion of a

party, to the extent that the moving party proves to the Court’s satisfaction that such Documents,

deposition transcripts (or portions thereof), or other information contain:

         (a)   information which at the time of disclosure was available to the public;

         (b)   information which after disclosure to the Receiving Party in this action becomes

               available to the public through no act or failure to act by or on behalf of the

               Receiving Party, including the persons identified in Paragraphs 9 and10;




                                               - 11 -
        Case 1:19-cv-05516-DLC Document 72
                                        71 Filed 06/08/20
                                                 06/05/20 Page 12 of 21


       (c)    information which as to the Receiving Party (including the persons identified in

              paragraphs 9-10 hereof) was (i) already known to the Receiving Party from sources

              that owed no obligation of confidentiality to the Producing Party, (ii) independently

              developed by the Receiving Party, (iii) obtained from the Producing Party without

              having been designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL

              INFORMATION (subject to Paragraphs 3 and 17 hereof), or (iv) received after

              disclosure in this action from a non-party having the right to make such disclosure

              or having no obligation to refrain from making such a disclosure; or

       (d)    information that is not a trade secret, CONFIDENTIAL or HIGHLY

              CONFIDENTIAL INFORMATION as defined in this Order as may be determined

              by the Court, or otherwise confidential under governing law.

                              SUBSEQUENT DESIGNATION

       17.    If a Producing Party produces any Document or other information, or provides any

deposition testimony containing information that it deems CONFIDENTIAL or HIGHLY

CONFIDENTIAL INFORMATION without marking such information as “CONFIDENTIAL” or

“HIGHLY CONFIDENTIAL,” the producing or providing party shall promptly upon discovery of

such disclosure inform the Receiving Party in writing. Upon receiving such notice, the Receiving

Party shall treat the information as CONFIDENTIAL or HIGHLY CONFIDENTIAL

INFORMATION until the parties either agree that such information need not be treated as

CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION, or until the Court rules that

such information is not CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION. To

the extent that such Document, deposition transcript (or portions thereof), or other information

were disclosed to persons other than persons described in Paragraphs 9 and 10 hereof, the




                                             - 12 -
        Case 1:19-cv-05516-DLC Document 72
                                        71 Filed 06/08/20
                                                 06/05/20 Page 13 of 21


Receiving Party shall make reasonable efforts to retrieve the information promptly from such

persons and to avoid any further disclosure to such persons.

                       INADVERTENT PRODUCTION OR DISCLOSURE

       18.        If, in connection with this litigation, a party inadvertently discloses information

subject to a claim of attorney-client privilege, attorney work product protection, or other privilege

or immunity (“Inadvertently Disclosed Information”), such disclosure shall not constitute or be

deemed a waiver or forfeiture, in whole or in part, of any claim of privilege, work product

protection or other immunity with respect to the Inadvertently Disclosed Information and its

subject matter.

       19.        If a disclosing party makes a claim of inadvertent disclosure, the Receiving Party

shall, within five (5) business days, return or destroy all copies of the Inadvertently Disclosed

Information, and provide a certification of counsel that all such information has been returned or

destroyed.

       20.        Within five (5) business days of the notification that such Inadvertently Disclosed

Information has been returned or destroyed, the disclosing party shall produce a privilege log with

respect to the Inadvertently Disclosed Information.

       21.        The Receiving Party may move the Court for an Order compelling production of

the Inadvertently Disclosed Information. The motion shall be filed under seal, and shall not assert

as a ground for entering such an Order the fact or circumstances of the inadvertent production.

       22.        The disclosing party retains the burden of establishing the privileged or protected

nature of any Inadvertently Disclosed Information. Nothing in this Order shall limit the right of

any party to request an in camera review of the Inadvertently Disclosed Information.




                                                 - 13 -
           Case 1:19-cv-05516-DLC Document 72
                                           71 Filed 06/08/20
                                                    06/05/20 Page 14 of 21


       23.         Inadvertent production or disclosure of any Inadvertently Disclosed Information,

including any document or information without a designation of CONFIDENTIAL or HIGHLY

CONFIDENTIAL INFORMATION shall be governed by Fed. R. Evid. 502.

       24.         Each person receiving material designated CONFIDENTIAL or HIGHLY

CONFIDENTIAL INFORMATION shall exercise due and proper care in connection with the

storage, custody, use and dissemination of such information to avoid any intention al or inadvertent

disclosure to persons to whom disclosure is not permitted under this Order. In the event of

disclosure    of     material   designated   CONFIDENTIAL       or   HIGHLY      CONFIDENTIAL

INFORMATION to any person not authorized to such access under this Order, the Receiving Party

responsible for having made such disclosure, and each party with knowledge thereof, shall

immediately inform counsel for the Producing Party whose material has been disclosed of all

known relevant information concerning the nature and circumstances of the disclosure. The

Receiving Party responsible for improperly disclosing such material shall also promptly take all

reasonable measures to retrieve the improperly disclosed material and to ensure that no further or

greater unauthorized disclosure or use thereof is made.

                                POST-LITIGATION OBLIGATIONS

       25.         Within thirty (30) calendar days after the completion of the litigation and all

appeals, the Receiving Party shall return or destroy all Documents, deposition transcripts (or

portions thereof), and other information received from a Producing Party and marked

“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL,” and all copies, abstracts, extracts, excerpts,

and summaries thereof. Written certification of compliance with this Paragraph shall be served on

all other parties within forty (40) calendar days after the completion of the litigation and all

appeals.




                                                 - 14 -
        Case 1:19-cv-05516-DLC Document 72
                                        71 Filed 06/08/20
                                                 06/05/20 Page 15 of 21


       26.     Notwithstanding the requirement to return or destroy documents in Paragraph 25,

attorneys subject to this Order may retain copies of all pleadings, motion papers, orders,

transcripts, written discovery, correspondence, and other papers filed with the Court or exchanged

by the parties, even though they may contain information designated as CONFIDENTIAL or

HIGHLY CONFIDENTIAL INFORMATION in accordance with this Order. Attorneys subject

to this Order may also retain attorney work product, so long as the work product does not duplicate

verbatim substantial portions of the text or images of production documents designated as

CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION in accordance with this

Order. The work product shall continue to be subject to the protections of this Order in accordance

with the applicable designation. An attorney may use his or her work product in subsequent

matters provided that its use does not disclose or use information designated as CONFIDENTIAL

or HIGHLY CONFIDENTIAL INFORMATION in accordance with this Order.

       27.     Unless otherwise agreed or ordered, this Order shall remain in force after dismissal

or entry of final judgment not subject to further appeal.

       28.     After dismissal or entry of final judgment not subject to further appeal, the Clerk

may elect to return to counsel for the parties or, after notice, destroy documents filed or offered at

trial under seal or otherwise restricted by the Court as to disclosure.

                                              OTHER

       29.     Nothing in this Order shall preclude any party from seeking and obtaining, by

motion to the Court, additional protection with respect to the confidentiality or non-confidentiality

of Documents, deposition transcripts (or portions thereof), or other information, or relief from this

Order with respect to particular Documents, deposition transcripts (or portions thereof), or other

information designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION

hereunder.


                                                - 15 -
        Case 1:19-cv-05516-DLC Document 72
                                        71 Filed 06/08/20
                                                 06/05/20 Page 16 of 21


       30.     Nothing in this Order, and no CONFIDENTIAL or HIGHLY CONFIDENTIAL

INFORMATION designation, shall prevent counsel from advising their respective clients in any

way relating to this action, provided that counsel does not disclose to its client any information

designated by the Producing Party as CONFIDENTIAL or HIGHLY CONFIDENTIAL

INFORMATION.

       31.     Non-parties producing documents or providing testimony in the course of this

action also may designate material or documents as CONFIDENTIAL or HIGHLY

CONFIDENTIAL INFORMATION, subject to the same protections and constraints as the parties

to this action. A copy of this Order shall be served along with any subpoena served in connection

with this action. A non-party’s use of this Order, however, does not entitle that non-party to access

any material or documents produced by any party in this case.

       32.     This Order shall be subject to modification by the Court on its own motion or on

motion of a party or any other person with standing concerning the subject matter. Motions to

modify this Order shall be served and filed under the Local Rules and the presiding judge’s

standing orders or other relevant orders.

       33.     This Order is entered based on the representations and agreements of the parties

and for the purpose of facilitating discovery. Nothing herein shall be construed or presented as a

judicial determination that any documents designated for protection under this Order are entitled

to protection under Rule 26(c) of the Federal Rules of Civil Procedure or otherwise until such time

as the Court may rule on a specific document or issue.

       34.     This Order shall take effect when entered and shall be binding upon all counsel and

their law firms, the parties, and persons made subject to this Order by its terms .




                                                - 16 -
           Case 1:19-cv-05516-DLC Document 72
                                           71 Filed 06/08/20
                                                    06/05/20 Page 17 of 21


       35.      This Court will retain jurisdiction over all persons subject to this Order to the extent

necessary to enforce any obligations arising hereunder or to impose sanctions for any contempt

thereof.

       NOW THEREFORE, the parties hereby stipulate, agree, and request that this Court enter

an order requiring that the procedures set forth above shall be adopted for the protection of the

parties’ respective CONFIDENTIAL or HIGHLY CONFIDENTIAL INFORMATION.

Dated: June 5, 2020

STIPULATED and AGREED to by:

 /s/ C. Brandon Rash                                      /s/ Paul T. Olszowka

 C. Brandon Rash (pro hac vice)                           Paul T. Olszowka (3904182)
 M. Andrew Holtman (pro hac vice)                         Barnes & Thornburg LLP
 Ryan S. Stronczer (pro hac vice)                         One North Wacker Drive, 44th Floor
 Akin Gump Strauss Hauer & Feld LLP                       Chicago, IL 60606
 Robert S. Strauss Tower                                  (312) 214-5612
 2001 K Street, N.W.                                      Email: paul.olszowka@btlaw.com
 Washington, DC 20006
 (202) 887-4000                                           Daniel P. Albers (pro hac vice)
 brandon.rash@akingump.com                                Barnes & Thornburg LLP
 andy.holtman@akingump.com                                One North Wacker Drive, 44th Floor
 rstronczer@akingump.com                                  Chicago, IL 60606
                                                          (312) 214-8311
 Michael P. Kahn (4068615)                                Email: dalbers@btlaw.com
 Akin Gump Strauss Hauer & Feld LLP
 One Bryant Park, 44th Floor                              COUNSEL FOR DEFENDANTS
 New York, NY 10036                                       Axis Lighting Inc.
 (212) 872-1082
 mkahn@akingump.com

 COUNSEL FOR PLAINTIFFS                             So ordered.      6.08.2020.
 Signify North America Corporation and
 Signify Holding B.V.




                                                 - 17 -
      Case 1:19-cv-05516-DLC Document 72
                                      71 Filed 06/08/20
                                               06/05/20 Page 18 of 21




                                 ORDER


SO ORDERED.

Dated:________________, 2020

                                      HON. DENISE COTE
                                      U.S. DISTRICT COURT JUDGE




                                   - 18 -
        Case 1:19-cv-05516-DLC Document 72
                                        71 Filed 06/08/20
                                                 06/05/20 Page 19 of 21


                                             EXHIBIT A

                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


 SIGNIFY NORTH AMERICA CORPORATION
 and SIGNIFY HOLDING B.V.

                               Plaintiffs,
                                                         C.A. No. 1:19-cv-5516 (DLC) (KHP)
                         vs.

 AXIS LIGHTING INC.,

                               Defendants.




       AGREEMENT TO ABIDE BY STIPULATED PROTECTIVE ORDER



I, ___________________________________________________, declare that:

       1.     My address is _________________________________________________

       2.     My present employer is _________________________________________

       3.     My present occupation or job description is _________________________

       4.     I am a citizen of _______________________________________________

       5.     I have been provided a copy of the Stipulated Protective Order regarding

CONFIDENTIAL INFORMATION and HIGHLY CONFIDENTIAL INFORMATION in this

case signed by counsel for the litigants and/or by Judge Cote of the United States District Court

for the Southern District of New York.

       6.     I have carefully read and understand the provisions of the Protective Order.

       7.     I will comply with all of the provisions of the Protective Order.




                                               - 19 -
        Case 1:19-cv-05516-DLC Document 72
                                        71 Filed 06/08/20
                                                 06/05/20 Page 20 of 21



        8.      I will hold in confidence and not disclose to anyone not authorized under the

Protective Order any documents or other materials containing CONFIDENTIAL INFORMATION

and HIGHLY CONFIDENTIAL INFORMATION, as well as any abstracts, extracts, excerpts, and

summaries      thereof   containing     CONFIDENTIAL           INFORMATION             and   HIGHLY

CONFIDENTIAL INFORMATION, prepared by or disclosed to me.

        9.      Upon request, I will return to counsel for the party from which I receive, or by

whom I am designated, employed, or retained, all documents or other materials in my possession

containing     CONFIDENTIAL           INFORMATION            and    HIGHLY         CONFIDENTIAL

INFORMATION, as well as all abstracts, extracts, excerpts, and summaries thereof, and copies

thereof, except provided that attorneys may keep a copy of the materials identified in Paragraph

25 of the Protective Order in archival storage.

        10.     I hereby submit to the jurisdiction of this Court for the purpose of enforcement of

the Protective Order in this case, as to which this undertaking is an integral part.

        11.     I certify under penalty of perjury of the laws of the United States that the foregoing

is true and correct.


Executed on ________________________________________


Signature __________________________________________



Location: _____________________________________________




                                                  - 20 -
        Case 1:19-cv-05516-DLC Document 72
                                        71 Filed 06/08/20
                                                 06/05/20 Page 21 of 21




                                CERTIFICATE OF SERVICE

I certify that all counsel of record, who are deemed to have consented to electronic service are
being served June 5, 2020, with a copy of this document via the CM/ECF system.

                                                        /s/ C. Brandon Rash
                                                        C. Brandon Rash




                                               - 21 -
